—In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Golia, J.), dated December 22, 1999, as denied that branch of her motion which was to compel the defendant Long Island Railroad, and a nonparty, Interactive Elements, Inc., to comply with certain subpoenas duces tecum.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that the study'of the crossing gate system of the defendant Long Island Railroad, which was conducted by the nonparty, Interactive Elements, Inc., and which the plaintiff sought to obtain through discovery, was not material and necessary in the prosecution of the action (see, CPLR 3101; Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406). O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.